NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                         NOV 24 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

MARGARITO LUCAS RODAS-LOPEZ,                     No. 11-70391

              Petitioner,                        Agency No. A095-605-013

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 18, 2014**

Before:       LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Margarito Lucas Rodas-Lopez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the BIA’s determination that even though

Rodas-Lopez suffered past persecution by guerrillas in 1992, his presumption of a

fear of future persecution was rebutted by evidence of a fundamental change in

circumstances in Guatemala based on the 1996 peace accords between the

guerrillas and the Guatemalan government. See 8 C.F.R. § 1208.16(b)(1)(i)(A);

see also Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1000-01 (9th Cir. 2003)

(upholding BIA’s finding that petitioner’s presumption was rebutted). We reject

Rodas-Lopez’s contention that the BIA failed to conduct an individualized analysis

of how the changed circumstances affected his specific situation. See Sowe v.

Mukasey, 538 F.3d 1281, 1286 (9th Cir. 2008). In light of our conclusions, we do

not reach Rodas-Lopez’s contention regarding his brother and brother-in-law.

Finally, we reject Rodas-Lopez’s contention that the BIA erred in its discussion of

the 2003 incident at his parents’ home. Rodas-Lopez did not argue, and does not

contend before the court, that the 2003 incident was “closely tied” to his

mistreatment by guerrillas in 1992. See Arriaga-Barrientos v. INS, 937 F.2d 411,

414 (9th Cir. 1991).

      PETITION FOR REVIEW DENIED.




                                          2                                  11-70391